DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
Applicant first argues, regarding independent claim 1, that Olsen in view of Kehlenbeck does not disclose or teach a first and a second rotor-blade half-shells with a first and a second peripheries, wherein the first and second peripheries of the mold half-shells and the first and second peripheries of the rotor-blade half-shells are aligned with each other when the mod is in a closed position. As an initial matter, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). Claim 1, and dependents thereof, are directed toward a production mold, e.g. an apparatus. Olsen clearly teaches the use of a support structure which is adjustable and therefore capable of establishing the gap (para 0027-0029). 

Further, as amended claim 1 recites “wherein the first and second peripheries of the first and second mold half-shells and the first and second rotor-blade peripheries of the first and second rotor-blade half-shells are aligned with one another in the closed mold” (last 4 lines of claim 1). The intended use issue notwithstanding, the claim must be given its broadest reasonable interpretation (MPEP 2111). While multiple interpretations of “aligned” are possible, one such interpretation is that the peripheries are vertically aligned, e.g. the mold half-shells are aligned with one another and the blade half-shells are aligned with one another. It is apparent from Olsen, for example Fig. 3, and Kehlenbeck, for example Figs. 9 and 10, that the peripheries will be aligned in such a way.
Applicant next argues that the current claims, as amended, require specific structure which is not present in Olsen or Kehlenbeck, specifically a first and a second rotor-blade half-shells with a first and a second peripheries, wherein the first and second peripheries of the mold half-shells and the first and second peripheries of the rotor-blade half-shells are aligned with each other even when the mold is in the closed position (pg 12 bullet point 1 through pg 14 bullet point 4). The rotor-blade half-shells are “produced inside the … mold half-shell” (claim 1 lines 5-8 from the end). It is apparent that the rotor-blade half-shells are a product produced from the claimed mold and the alignment thereof would be an intended use. Furthermore, it is unclear to the Examiner what special structure is required to perform the intended use which is not taught by Olsen or Kehlenbeck.
Applicant next argues that the limitation “gap” is required as the peripheries of the mold half-shells and the peripheries of the rotor-blade half-shells are aligned through the entire length of the two mold half-shell peripheries (pg 13 bullet point 2). Olsen explicitly discloses that the support structure is adjustable (para 0027-0029) and Kehlenbeck discloses that the spacing between the mold peripheries 
Applicant next argues, regarding independent claim 10, that Olsen and Kehlenbeck fail to disclose a first rotor-blade periphery and a second rotor-blade periphery, wherein the first and second peripheries of the first and second mold half-shells and the first and second rotor-blade peripheries of the first and second rotor-blade half-shells are aligned with one another when the mold is closed (pg 14 last paragraph continuing on page 15). As claim 10 is directed toward a method, the intended use rationale discussed above does not apply. However, during patent prosecution the terms of the claim must be given their broadest reasonable interpretation (MPEP 2111). While multiple interpretations of “aligned” are possible, one such interpretation is that the peripheries are vertically aligned, e.g. the mold half-shells are aligned with one another and the blade half-shells are aligned with one another. It is apparent from Olsen, for example Fig. 3, and Kehlenbeck, for example Figs. 9 and 10, that the peripheries will be aligned in such a way. Additionally, in the event that the claim were amended to require a different alignment, it appears Bendel (US20170361507 – made of record herein) may disclose the limitation. As that specific amendment has not been examined, the Examiner makes no determination as to patentability of any such amendment but, in the interest of compact prosecution, wanted to make the reference known to the Applicant.
If Applicant believes any of the above is unclear or incorrect, Applicant is encouraged to scheduled an interview with the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US20060034971) in view of Kehlenbeck (20170266895 – previously of record).

In reference to claim 1:
Olsen discloses a production mold for a rotor blade of a wind turbine (abstract) comprising: 
a first mold half-shell comprising a first open side and a first periphery arranged in a first retaining device (first mold part 2); and 
a second mold half-shell comprising a second open side and a second periphery arranged in a second retaining device (second mold part 4); and 
a length adjustable spacer mounted in a fixed position on the first retaining device and the second retaining device (para 0029)(the guide rods hold the upper mold at a fixed position when the hinge mechanism is disengaged and further as the parts engage and the glue positioned between the blade shell halves cures); 

the spacer comprises two pressure-exerting elements (Fig. 2 numerals 9 and 10) which come in contact with one another when the two peripheries are at a predetermined distance from one another and form the gap (Fig. 3);
wherein the first rotor-blade half-shell is produced inside the first mold half-shell (para 0027);
wherein the second rotor-blade half-shell is produced inside the second mold half-shell  (para 0027),
wherein the first and second peripheries of the first and second mold half-shells and the first and second rotor-blade peripheries of the first and second rotor-blade half-shells are aligned with one another in the closed mold (“and the two blade shell halves may be glued together along the edges”; paras 0026-0027).
Olsen does not disclose a plurality of closures where each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator effecting two separate movements of either one or both of the first component and the second component or wherein the first and the second mold half-shells do not 
While modified Olsen does not explicitly teach that the adhesive gap of Kehlenbeck allows excess liquid adhesive to be conducted through the gap, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). Alternatively, any adhesive that is “excess” given the spacing set will necessarily flow out through the gap established.

In reference to claim 2:
In addition to the discussion of claim 1, above, Olsen further discloses wherein the first retaining device comprises a first framework and the second retaining device comprises a second framework (See 

In reference to claim 9:
In addition to the discussion of claim 1, above, Olsen further discloses wherein the length adjustable spacer comprises a first pressure-exerting element mounted in a fixed position on the first retaining device and a second pressure-exerting element mounted in a fixed position on the second retaining device, and wherein the first pressure-exerting element abuts the second pressure-exerting element in the closed position (para 0029; Fig. 3).

In reference to claim 10:
Olsen discloses a method of producing a rotor blade of a wind turbine (abstract) comprising: 
producing a first rotor-blade half-shell in a first mold half- shell (first mold part 2) and a second rotor-blade half-shell in a second mold half- shell (second mold part 4); and 
a first mold half-shell comprising a first open side and a first periphery arranged in a first retaining device (first mold part 2); and 
a second mold half-shell comprising a second open side and a second periphery arranged in a second retaining device (second mold part 4); and 

the spacer comprises two pressure-exerting elements (Fig. 2 numerals 9 and 10) which come in contact with one another when the two peripheries are at a predetermined distance from one another and form the gap (Fig. 3);
wherein the first retaining device is connected to the second retaining device in an articulated manner such that the first retaining device and the second retaining device are movable from an open position, in which the second mold half-shell is beside the first mold half-shell and the first open side and the second open side are oriented upward, to a closed position, in which the second mold half-shell is above the first mold half-shell with the first open side oriented toward the second open side such that the length adjustable spacer forms a gap running between the first periphery of first mold half-shell and the second periphery of the second mold half-shell and the gap extends both along the width and along the longitudinal direction of the peripheries over the entire extension of the peripheries of the mold half-shells being arranged one upon the other (para 0029).
Olsen does not disclose a plurality of closures where each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator effecting two separate movements of either one or both of the first component and the second component or wherein the first and the second mold half-shells do not contact each other. However, this is taught by Kehlenbeck. Kehlenbeck teaches a mold assembly for adhesively bonding rotor blade shell halves (abstract, para 0020). Kehlenbeck further discloses a plurality of closures, wherein each closure of the plurality of closures comprises a first component 
While modified Olsen does not explicitly teach that the adhesive gap of Kehlenbeck allows excess liquid adhesive to be conducted through the gap, any adhesive that is “excess” given the spacing set will necessarily be allowed to flow out through the gap established.

Claims 3, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen and Kehlenbeck as applied to claims 1 and 10, above, and further in view of Lindner (EP0050227 – previously of record).

In reference to claims 3 and 11:
In addition to the discussion of claims 1 and 10, above, modified Olsen does not teach that the components of the closures comprise an eyelet driven by the first actuator and bolt driven by a second actuator.  However, this is taught by Lindner. Lindner teaches a mold locking device comprising an eyelet arranged on a rod and driven by a first actuator (see locking hole 43, rod 42, and actuator 41 in Figure 10) and bolt driven by a second actuator (see rod 46 and actuator 45 in Figure 10), wherein the bolt is in the eyelet in a closed state and the bolt is out of the eyelet in an open state (see Figures 10 and 

In reference to claim 4:
In addition to the discussion of claim 3, above, Lindner teaches that the eyelet is arranged on a rod that extends the eyelet (see Figures 10 and 11), but does not teach that the rod rotates the eyelet.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the rod to rotate the eyelet for the benefit of adapting the position of the eyelet to accommodate imperfect alignment of the bolt with the eyelet and/or to allow the eyelet to be positioned such that it would not interfere with other parts of the mold assembly during opening and closing operations.  See also MPEP 2144.04(V)(D).

Claims 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen and Kehlenbeck as applied to claims 1 and 10, above, and further in view of Adachi (JPS31239926 – previously of record).

In reference to claims 5, 6, and 12:
Modified Olsen does not teach that the components of the closures comprise a rotatable extension are driven by the first actuator oriented toward the second mold half-shell that rests on a bearing means arranged on the second retaining device.  Adachi teaches a mold locking device .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bendel (US20170361507).
Sambamurty (US20110142661).
Baehmann (US20100132884).
Ossanai (US20120021086).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742